                        Case 6:19-cv-00799-MK                   Document 1     Filed 05/22/19           Page 1 of 7


                                                                                             FILED??    1'11Hr!Y '1Y-- 14' :'J·:,
                                                                                                                            L,._1 USDt·QRi:
1Pro Se 1 (Rev. 12/16) Complaint for a Civil Case                                                 -L...        •                     -   ....




     UNITED STATES DISTRICT
                          COURT
                              for the
                      District of Oregon
                       Eugene Division

                                                                         )   Case No.
                                                                         )                  (to be/Wed in by the Clerk's Office)
                       Gary Earl Wilson                                  )
                              Plaintiff(s)
(Write the full name of each plaintiffwho is filing this complaint. If   )
                                                                             Jury Trial: (check one)        igi Yes         D No
the names ofall the plaintiffe cannot fit in the space above, please     )
write "see attached" in the space and attach an additional page          )
with the fall list of names.)
                                                                         )
                                                                         )
                                                                         )
                                                                         )
                       State of Colorado                                 )
                             Defendant(s)
(Write the full name ofeach defendant who is being sued If the           )
names ofall the defendants cannot fit in the space above, please         )
write "see attached" in the space and attach an additional page          )
with the fall list ofnames.)
                                                                         )



     COMPLAINT FOR A CIVIL CASE

I.        The Parties to This Complaint
          A.    The Plaintiff(s)

                 Provide the information below for
each plaintiff named in the complaint. Attach
additional pages if              needed.
                         Name                        Gary Earl Wilson
                         Street Address          4'1W475 Lindale Drive, Apartment #132
                         City and County        ff   Eug~me-m-l,aa~ 5',er/t-, f-F'1e /d._ .Jh laJie {'rflun/J!/
                         State and Zip Code      ,   Oregon 97477                   /                     /
                         Telephone Number            541-206-1285
                        E-mail Address




                                                                                                                                  /




                                                                                                                                                Page 1 of   7
                         Case 6:19-cv-00799-MK           Document 1      Filed 05/22/19    Page 2 of 7


lPro Se 1 (Rev. 12/16) Complaint for a Civil Case

          B.         The Defendant(s)

                 Provide the information below for
each defendant named in the complaint, whether the
defendant is an             individual, a government
agency, an organization, or a corporation. For an
individual defendant,                          include the
person's job or title (if known). Attach additional
pages if needed.
                 Defendant No. 1
                            Name                             State of Colorado
                            Job or Title (if known)          Phil Weiser, Attorney General for the state of Colorado
                            Street Address                   1300 Broadway,l0th floor, Carr Judicial Building
                            City and County                  Denver in Denver County
                            State and Zip Code               Colorado, 80203
                            Telephone Number                 (720) 508-6000
                            E-mail Address (if known)

                     Defendant No. 2
                           Name
                            Job or Title (if known)
                            Street Address
                            City and County
                            State and Zip Code
                            Telephone Number
                            E-mail Address (if known)

                     Defendant No. 3
                           Name
                            Job or Title (if known)
                            Street Address
                            City and County
                            State and Zip Code
                           Telephone Number
                           E-mail Address (if known)

                     Defendant No. 4
                           Name
                            Job or Title (if known)
                            Street Address
                            City and County
                            State and Zip Code
                            Telephone Number
                           E-mail Address (if known)




                                                                                                                  Page of   7
                          Case 6:19-cv-00799-MK                   Document 1     Filed 05/22/19   Page 3 of 7


lPro Se I (Rev. 12/16) Complaint for a Civil Case

II.       Basis for Jurisdiction

         Federal courts are courts of limited
jurisdiction (limited power). Generally, only two
types of cases can be heard in federal court: cases
involving a federal question and cases involving
diversity of citizenship of the parties. Under 28
U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a
federal question case. Under 28 U.S.C: § 1332, a
case in which a citizen of one State sues a citizen of
         another State or nation and the amount at
stake is more than $75,000 is a diversity of
citizenship case. In a diversity of citizenship case,
no defendant may be a citizen of the same State as
any plaintiff.

         What is the basis for federal court
jurisdiction? (check all that apply)
              ~ Federal question                                    D Diversity of citizenship

        Fill out the paragraphs in this section that
apply to this case.

       A.     If the Basis for Jurisdiction Is a
Federal Question

                  List the specific federal statutes,
federal treaties, and/or provisions of the United
States Constitution that           are at issue in this
case.
(Brady Rule), (14th Amendment, rights
guaranteed, due process clause), (5 th Amendment,
Due process),[(14-1468-Danny Birchfield,v.
North Dakota) & (14-1470-William Robert
Bernard v. Minnesota); June 23, 2016, blood test
ruling by the U.S. Supreme Court], Rule 16, and
the 11th Amendment
         B.       If the Basis for Jurisdiction Is
Diversity of Citizenship

                     1.        The Plaintiff(s)

                               a.         If the plaintiff is an
individual
                                          The plaintiff, (name)                                                 , is a citizen of
                                                                    ------------------
                                          State of (name)

                               b.         If the plaintiff jg a
                                          The plaintiff, (name)                       , is incorporated
                                                                     ----------------
                                          under the laws of the State of (name)

                                                                                                                          Page I of   7
                          Case 6:19-cv-00799-MK                 Document 1   Filed 05/22/19   Page 4 of 7


1Pro Se 1 (Rev. 12/16) Complaint for a Civil Case
                                          and has its principal


                         (If more than one plaintiff is
named in the complaint, attach an additional page
providing the                    same information
for each additional plaintiff.)

                     2.        The Defendant(s)

                               a.         If the defendant is
an individual
                                          The defendant, (name)                                          , is a citizen of
                                                                    -----------------
                                          the State of (name)                                          Or is a citizen of
                                           (foreign nation)


                               b.         If the defendant is a
                                          The defendant, (name)                                 , is incorporated
                                                                      ---------------
                                          the laws of the State of (name)                                  ' and has
                                                                             ----------------
                                          principal place of business in the State of (name)
                                          Or is incorporated under the laws of (foreign nation}
                                          and has its principal place of business in (name)

                       (If more than one defendant
is named in the complaint, attach an additional
page providing the                     same
information for each additional defendant.)

                    3.         The Amount in Controversy

                         The amount in
controversy-the amount the plaintiff claims the
defendant owes or the amount at
         stake-is more than $75,000, not counting
interest and costs of court, because (explain):




                                                                                                                     Page of   7
                         Case 6:19-cv-00799-MK      Document 1          Filed 05/22/19      Page 5 of 7


lPro Se l (Rev. 12/16) Complaint for a Civil Case

                                                               This all started a little over 25 years ago in Loveland,
ill.      Statement of Claim                            Colorado at approximately 11:09 PM on 01/09/1993. I was
                                                        stopped after being followed for over a half a mile for a light
         Write a short and plain statement of the       that was out on my licenses plate. They pulled me over and
claim. Do not make legal arguments. State as            there were two police officers present. Oµe officer gave me a
briefly as possible the facts showing that each
plaintiff is entitled to the damages or other relief    field sobriety test, which I passed and a field breathalyzer
sought. State how each defendant was involved           which I passed. The other Officer found a small leather pouch
and what each defendant did that caused the             under my seat that contained a small amount of Marijuana, (2-
plaintiff harm or violated the plaintiff's rights,      3 grams). They then decided to take me to the police station in
including          the dates and places of that         Loveland where they gave me another breathalyzer test with a
involvement or conduct. If more than one claim is       large machine, which they never told me of my results. Also
asserted, number each claim and             write a     they drew my blood for a test on Marijuana in my system, this
short and plain statement of each claim in a separate   is without my consent, and the test was done by a police
paragraph. Attach additional pages if neede             officer not as the Colorado codes says that a trained EMT or
                                                        Medical professional should be the only ones permitted to take
                                                        blood tests.
                                                                I went to Court on 3/19/1993 and met with the District
                                                        Attorney for Larimer Country in Loveland, Colorado. At that
                                                        time the District Attorney informed me that I had a substantial
                                                        amount of THC in my blood, as a result of the illegal test they
                                                        gave me, but he never gave me the official results of the blood
                                                        test or my breathalyzer test from the machine at the police
                                                        station. I was ready to plead guilty and get on with my life as I
                                                        had no lawyer and did not want the expense of getting one.
                                                        After a few minutes of thinking about it I decided not to plea
                                                        and had the case continued. On 9/22/93. I went to Larimer
                                                        County Court again and I had previously told the District
                                                        Attorney that I had a job waiting for me in Las Vegas and
                                                        wanted the possession of Marijuana off my record due to the
                                                        fact that I was a Construction Inspector and Geologist on jobs
                                                        that included City, State, and Federal Jobs and did not want
                                                        this to be a possible barrier for getting work. Before the trial
                                                        the District Attorney pulled me into a small side office and
                                                        said to me that he understood that I had a Job waiting for me
                                                        and that I did not want possession of Marijuana on my record.
                                                        The District Attorney then said that if I plead no contest to the
                                                        Driving under the influence of drugs that he would not charge
                                                        me for the marijuana and that they would not take my driving
                                                        privilege away. I plead no contest and did not realize that by
                                                        pleading guilty which I did would result years later on a hold
                                                        on my driving privileges. During these court proceedings they
                                                        never gave me the results of my blood test or my Machine
                                                        Breathalyzer test. I was Pro Se and it should have been given
                                                        to me before trial, this was not done. I did not find out until
                                                        2017 when I had gotten a copy of the Court documents which
                                                        showed that no blood test was shown and or had been taken
                                                        and that I had an alcohol content or BAC of .042 below the
                                                        limit .05 the lowest limit for driving under the influence.
                                                                                                                 Page 1 of 7
                         Case 6:19-cv-00799-MK           Document 1     Filed 05/22/19     Page 6 of 7


1Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




                                                                  I had left Colorado for Nevada then went to California
Iv.       Relief                                         where I had an exceptional driving record and then in 2008 I
                                                         went to renew my California Driver's license and was told that
        State briefly and precisely what damages or      I had a hold on my driver's license from Colorado. This put a
other relief the plaintiff asks the court to order. Do
                                                         major blow to my career since I lost my license, I am a
not make legal arguments. Include any basis for
                                                         Geologist and require a driver's license for my occupation
claiming that the wrongs alleged are continuing at
the present time. Include           the amounts of any   which is driving to sometimes very remote sites for
actual damages claimed for the acts alleged and the      Geological assessments, therefore my career was destroyed
basis for these amounts. Include any punitive or         and my retirement savings suffered greatly. This hold is due to
exemplary damages claimed, the amounts, and the          an Interstate compact that allows states to put a hold on your
reasons you claim you are entitled to actual or          driving license which carries to all states thus I can not obtain
        punitive money damages.                          a drivers license in any state without completing a 2 year drug
                                                         and alcohol class which I should not have to take for I was
                                                         innocent of the charge. I had a previous misdemeanor charge
                                                         of driving impaired two years prior which I completed all
                                                         requirements of the court. This offense would be off my
                                                         record because Colorado had not entered the compact yet, but
                                                         because the second one, which is the one that was done
                                                         unconstitutionally was within the Colorado time of joining the
                                                         compact and thus the first one counted due to the fact it was
                                                         within two years of the second one. If I get another driving
                                                         under the influence charge it is a major felony and jail time.
                                                         Realize these are the only two things on my record and my
                                                         BAC on the first one was not tremendously high, I am not a
                                                         habitual offender, these are over 25 years ago. There is no
                                                         statue of limitations for these offenses and these stay on your
                                                         record for ever
                                                                 This miscarriage of justice and unconstitutional action
                                                         has cost me my career and much money for retirement and has
                                                         stopped me from pursuing my profession and pursuit of my
                                                         happiness. Thus I am suing the State of Colorado for the sum
                                                         of 5 Million Dollars for financial loss and emotional distress
                                                         for punitive damages to my career and my livelihood in
                                                         pursuit of happiness and helping the USA recover or prevent
                                                         Geological disasters or find the minerals and energy supplies
                                                         needed for the future.




                                                                                                                  Page of   7
                        Case 6:19-cv-00799-MK                    Document 1             Filed 05/22/19       Page 7 of 7


lPro Se 1 (Rev. 12/16) Complaint for a Civil Case


V.        Certification and Closing

         Under Federal Rule of Civil Procedure 11,
by signing below, I certify to the best of my
knowledge, information,             and belief that this
complaint: (1) is not being presented for an
improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase
the cost of litigation; (2) is supported by existing
law or by a                nonfrivolous argument for
extending, modifying, or reversing existing law; (3)
the factual contentions have        evidentiary support
or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity
for further investigation or discovery; and (4) the
complaint otherwise complies with the
         requirements of Rule 11.

          A.         For Parties Without an Attorney

                I agree to provide the Clerk's Office
with any changes to my address where case-related
papers may be            served. I understand that
my failure to keep a current address on file with the
Clerk's Office may result                in the
dismissal of my case.

                    Date of signing:                ';VJ ffY   2 2- / d- 0 /             /
                                                         ~             7                          a~ff-
                     Signature of Plaintiff               ~:...,;..,<---~-----,4'-----                _ _,·~=-----==-=--C:--
                                                                                                    f/1../
                                                                                     ~ -"'~-'-----"---                 _ _ _ _ __
                     Printed Name of Plaintiff                    {?   i£r v            t{ r         C-t/; /~ o/1
                                                                        ~/
          B.        For Attorneys

                    Date of signing:

                    Signature of Attorney
                    Printed Name of Attorney
                    Bar Number
                    Name of Law Firm
                    Street Address
                    State and Zip Code
                    Telephone Number
                    E-mail Address




                                                                                                                               Page 1 of   7
